This is an appeal by the prevailing party in an uncontested divorce case in which he was the libellant. His libel was based upon cruel and abusive treatment and adultery. The judge refused to hear evidence upon the latter ground and entered a decree nisi upon the former ground alone. Ho harm to the libellant appears. The provision for preserving dower or curtesy rights subsequent to a divorce for adultery was repealed by St. 1949, e. 76, § 2, amending G. L. c. 208, § 27. The granting of a divorce for adultery is not an indirect adjudication of legitimacy. Sayles v. Sayles, 323 Mass. 66, 69. There would be no collateral estoppel to raise the issue of adultery in any later litigation to which it would be material. See Cambria v. Jeffery, 307 Mass. 49, 50; Henchey v. Cox, 348 Mass. 742, 746-747. There was no error in any respect.

Decree affirmed.